      Case 2:19-cv-01309-DSF-PLA Document 21 Filed 08/29/19 Page 1 of 1 Page ID #:100




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES-GENERAL

Case No.: CV 19-1309-DSF (PLAx)                                                       Date: August 29, 2019

Title: Charloette Ovalle vs. JSJ Enterprises Transportation, et al.


PRESENT: THE HONORABLE                 PAUL L. ABRAMS
                                       UNITED STATES MAGISTRATE JUDGE
        Christianna Howard                             Courtsmart                                     N/A
         Deputy Clerk                              Court Reporter / Recorder                       Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF:                                    ATTORNEYS PRESENT FOR DEFENDANT(S):
        Joseph M. Kar                                                          Vanessa K. Herzog


PROCEEDINGS:              (SETTLEMENT CONFERENCE)

Settlement conference held and case settles. Material terms of settlement placed on the record. Defense counsel
shall file the stipulated dismissal and related documents. A courtesy copy of the stipulated dismissal shall be
delivered to this Court’s clerk.

IT IS SO ORDERED.




cc:     Hon. Dale S. Fischer
        Counsel of Record


                                                                                                          3 : 30

                                                                               Initials of Deputy Clerk   ch



CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                        Page 1 of 1
